SOPER, Circuit Judge
(concurring in part).
The conclusion of the court, as appears from the foregoing discussion, that there was no evidence to support the finding of the Deputy Commissioner that the complainant had recovered from his injury, is based on the failure of Dr. Lang-worthy to say that the claimant was not suffering from a permanent physical disability after the accident. This omission, however, does not justify the court’s conclusion because the evidence showed that prior to the injury the claimant was suffering from a congenital spondylolisthesis of the vertebrae which inhibited free movement of his back. Moreover, it was found that the claimant definitely refused surgery for his back condition; that he refused to wear a back brace furnished him on prescription of an orthopedic specialist; and that he refused to seek any kind of employment. It follows that Dr. Langworthy’s opinion that the -disability after the injury was less than ten per cent., coupled with his finding i;hat the man was a malingerer, and with the information gained by the Deputy Commissioner in his own examination, were enough to justify the latter’s general finding that the claimant’s physical condition was as good after as before the injury. The Commissioner’s finding in this respect might have been more specific, and henee I concur in the direction that the case be returned to him for further proceedings,